Detailed Action
This office action is for US application number 16/303,678 evaluates the claims as filed on November 16, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 and February 15, 2022 has been entered.

Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Grove teaches all the newly-amended limitations and is capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that amendments have been made to resolve the specification and drawing objections and rejections under 35 USC 112a and 112b (Remarks p. 7-14), Examiner notes that most of the noted objections and rejections have not been addressed and are thus repeated below relative to the instant claims. Examiner notes that Applicant has instead amended the claim mapping provided on the claim sheet. However, no claim limitations have been amended to resolve the noted issues as detailed below. That is, it appears that Applicant means for the claim mapping provided to affect the scope of the claim; however, claim mapping is not part of the claims in US practice and it is unclear scope Applicant is intended for such to convey into the claims be providing it therein. Further, the amended mapping clearly shows that Applicant has mapped element 15 to the claimed first surface and the second pair of interacting surfaces, element 16 to the second surface and the second interacting surface, etc. As the interacting surfaces have been claimed in addition to the first surface, the second surface, etc. it is improper to map both claim terms to the same element and thus the interacting surfaces appear to be new matter.
There appear to be a significant number of issues arising from how the claims are written that, on the surface, appear to be clear, but as mapped by Applicant, show that the claims either include substantial new matter or are very unclear. Examiner suggests that the following provides a clearer claim using a more conventional format that appears to address the portions of independent claim 13 which are supported by Applicant’s figures:
‘A tool for producing a recess in bone tissue for an implant, said tool comprising: 
a first elongated tool segment with a first longitudinal axis, a first surface, and a receiving area; said receiving area having a second surface facing inwards relative to the first longitudinal axis;
a second elongated tool segment with a second longitudinal axis and an insertion section, said insertion section having, about the second longitudinal axis, a first surface facing outwards relative to the second longitudinal axis and a second surface, said insertion section second surface interacting with the second surface of the first tool segment; and 
a third tool segment with a first surface facing outwards relative to the first longitudinal axis;
wherein said insertion section able to be inserted into the receiving area and receivable radially offset to the first longitudinal axis between the second surface of the first elongated tool segment and the first surface of the third tool segment, said insertion section first surface interacting with the first surface of the third tool segment; 
wherein the first longitudinal axis and the second longitudinal axis intersect; and
wherein a first pair of interacting surfaces are engaged with one another for transmitting torque, and the interaction between the first surface of the third tool segment and the first surface of the insertion section or the interaction between the second surface of the first tool segment and the second surface of the insertion section allows a slideable relative movement therebetween while maintaining the ability of the first pair of interacting surfaces to transmit torque.’
With regards to Applicant’s argument that Grove does not allow for slideable relative movement while maintaining ability to transmit torque as there are two separate engagements within the claims tool for achieving guiding to create the recess that are first engagement between surfaces that slide and do not transmit torque and a simultaneous second engagement between surfaces that transmit torque (Remarks p. 15-16 and 20), Examiner notes that per claim 13 it is the first pair of interacting surfaces that are able to transmit torque (lines 20-21) and the second pair of interacting surfaces that are able to slide relative to one another (lines 21-23) and not vice versa as argued. Further, the argued guide is not claimed and it is not claimed that the surfaces capable of sliding are not capable of transmitting torque as appears to be argued.
With regards to Applicant’s argument that it is unclear how page 4 lines 33-39 can describe both the pair of functional surfaces for transmitting torque and allowing relative sliding movement (Remarks p. 17), Examiner notes that functional surfaces are not claimed to transmit torque and allow relative sliding movement and thus such has not been considered. With regards to the disclosure of page 4 lines 33-39, such discloses that 14’ comprises radial teeth, 8’ comprises similar radial teeth, the teeth of 14’ and 8’ intermesh to transmit torque; thus, there are surfaces of the teeth capable of use to transmit torque. Grove Figs. 3 and 6 show surfaces of the teeth, which have been labeled in the rejection below similar to the illustrations on pages 20-21 of the final office action dated September 17, 2021. Thus, Grove discloses the slideable relative movement while maintaining ability to transmit torque as well as the limitations of the claims as disclosed in Figs. 3 and 6 and page 4 lines 33-39.
With regards to Applicant’s argument that Applicant’s agree that the surfaces of 8’ and 14’ allow for transmission of torque but asserts that such contains no corresponding surfaces which allow for slidable movement while maintaining the ability of the teeth to transmit torque (Remarks p. 17), Examiner notes that Grove Figs. 3 and 6 show that the teeth comprise multiple surfaces that each slide relative to one another as they rotate in order to transmit torque. 
With regards to Applicant’s argument that if one were to presume that the burr 5 and cannula 3 were the second pair of surfaces that allow for slideable movement such are not oriented in the manner claimed (Remarks p. 17-18), Examiner notes that it has not been proposed that the burr 5 and cannula 3 read on the second pair of surfaces. Instead, as detailed in the rejection below and that of the final office action dated September 17, 2021, the cannula 3 has been interpreted as part of the first elongated tool segment and the burr 5 as the cutting element of claims 25 and 26.
With regards to Applicant’s argument that the configuration shown in Applicant’s Fig. 2 is not disclosed by Grove (Remarks p. 18), Examiner notes that such has not been claimed and is therefore moot. Examiner suggests amending the claims to clearly claim features supported in Applicant’s Figs. 1-3 and remove elements of the claims that are not clear or not supported by Applicant’s original disclosure.
With regards to Applicant’s argument that Grove does not include a second surface of an insertion section which interacts with a second surface of the first tool segment as Applicant is presuming that the office action is referring to the teeth of the head 8’ and the teeth of the spindle 14’ (Remarks p. 19), Examiner notes that it is unclear why Applicant is presuming this as such is contrary to the rejection outline by the Examiner. As detailed below and on at least pages 17 and 20 of the final office action dated September 17, 2021, 8’ is the insertion section, the first tool segment is 3, 37, 6, and the second surface of the first tool segment is the inner surfaces of 3 and 37; thus, how one would reasonably infer that such refers to an element of a different segment/structure is unclear and Examiner is unclear as to how to more plainly construe the rejection which already included labeled figures. Thus, Examiner suggests that if, after careful review of the rejection, Applicant is still unclear, that Applicant call and schedule an interview. Further, Applicant’s subsequent argument acknowledges that cannula 3 is referred to in the office action as part of the first tool segment, which contradicts this argument/presumption.
With regards to Applicant’s argument that the teeth of the head 8’ do not interact in any way with the cannula referred to in the office action as the first tool segment (Remarks p. 19-20), Examiner notes that Fig. 3 shows that the radially outwardly facing surface of 8’, including the radially outwardly facing surface or portions/teeth 9, contacts the inner surface of cannula 3 and thus such interact as claimed.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The disclosure is objected to because of the following informalities:
As to claims 13-18 and 21-30, the specification appears to lack proper antecedent basis for the second pair of interacting surfaces (15/25, 16/26) in claim 13 lines 21-24 that are in addition to the first surface (15) of the third tool segment (30) of claim 13 line 5, the first surface (25) of the insertion section (24) of claim 13 line 14, the second surface of the first elongated tool segment of claim 13 line 6, and the second surface of the insertion section of claim 13 line 17. That is, as the claim is written the a second pair of interacting surfaces as in addition to the first surface, the second surface, the first surface, and the at least one second surface, which does not appear to be supported. For the shown surfaces in Figs. 1-3 there does not appear to be a BRI of the claimed surfaces that is disclosed. Further, the element numbers provided within the claim repeat, i.e. Applicant has provided that element 15 corresponds to a first surface as well as a second pair of interacting surfaces, element 16 corresponds to a second surface a second pair of interacting surfaces, etc. In other words, surface 25 has been claimed as being multiple surfaces as have other elements. Thus, the specification fails to provide proper antecedent basis for the second pair of interacting surfaces (15, 16, 17, 18, 25, 26, 27, 28) in lines 21-24. Examiner suggests amending to clarify.
As to claim(s) 21 and 22, the specification appears to lack proper antecedent basis for “at least three separate pairs of interacting surfaces” in lines 2-3 and lines 2-3 in addition to the surfaces of claim 13 lines 5, 6, 14, 16, 20, and 21-22. That is, as claimed there are the second and third tool segments having the first surfaces, the first and second tool segments having the second surfaces, the a first pair of interacting surfaces, and a second pair of interacting surfaces, adds to 8 surfaces and at least three separate pairs of interacting surfaces makes the total number of surfaces claimed 14. Fourteen surfaces to not appear to be disclosed, i.e. a total of 7 surfaces for the second tool segment. Instead Fig. 2 shows that the second tool segment comprises surfaces 25, 26, 27, and 28, i.e. a total of 4 surfaces. Further, Applicant’s provided claim mapping maps the same surfaces to multiple claim limitations that are each claimed. Thus, the specification fails to provide proper antecedent basis for “at least three separate pairs of interacting surfaces” in claim 21 lines 2-3 and claim 22 lines 2-3 in addition to the surfaces of claim 13 lines 5, 6, 14, 16, 20, and 21-22. Examiner suggests amending to clarify.
As to claim(s) 29 and 30, the specification appears to lack proper antecedent basis for “an interacting pair of surfaces” in lines 2-3 and lines 2-3 in addition to the surfaces of claim 13 lines 5, 6, 14, 16, 20, and 21-22. That is, the tool having the first surfaces, the second surfaces, the a first pair of interacting surfaces, a second pair of interacting surfaces, and an interacting pair of surfaces at a height of the intersection of the longitudinal axis does not appear to be disclosed, i.e. a first pair of interacting surfaces for transmitting torque and an interacting pair of surfaces at a height of the intersection of the longitudinal axis shown in Fig. 2 to be the torque transferring surfaces 18, 28. Further, Applicant’s provided claim mapping maps the same surfaces to multiple claim limitations that are each claimed. Thus, the specification fails to provide proper antecedent basis for “an interacting pair of surfaces” in claim 23 lines 2-3 and claim 24 lines 2-3 in addition to the surfaces of claim 13 lines 5, 6, 14, 16, 20, and 21-22. Examiner suggests amending to clarify.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the the at least one second surface that faces outwards relative to the second longitudinal axis and interacts with the first surface (15) of the first tool segment and interacts with the second surface (16, 17, 18) of the first tool segment of claim 13 lines 16-22, a second pair of interacting surfaces as in addition to the first surface, the second surface, and the at least one second surface of claim 13 lines 24-26, at least three separate pairs of interacting surface in claim 21 lines 2-3 and claim 22 lines 2-3 in addition to the surfaces of claim 13 lines 5, 6, 14, 16, 20, and 21-22, and an interacting pair of surfaces in claim 29 lines 2-3 and claim 30 lines 2-3 in addition to the surfaces of claim 13 lines 5, 6, 14, 16, 20, and 21-22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 14-18, 21-30, and 33 is/are objected to because of the following informalities:  
Claims 14-18, 29, 30, and 33 should read “[[A]]The tool (1) according to”.  
Claims 21-28 should read “[[A]]The tool according to”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 13-18 and 21-30 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 13-18 and 21-30, the second pair of interacting surfaces (1 15/25, 16/26) in claim 13 lines 21-24 appears to be new matter. That is, as the claim is written the a second pair of interacting surfaces as in addition to the first surface, the second surface, the first surface, and the at least one second surface, which does not appear to be supported. For the shown surfaces in Figs. 1-3 there does not appear to be a BRI of the claimed surfaces that is disclosed. Further, the element numbers provided within the claim repeat, i.e. Applicant has provided that element 15 corresponds to a first surface as well as a second pair of interacting surfaces, element 16 corresponds to a second surface a second pair of interacting surfaces, etc. In other words, surface 25 has been claimed as being multiple surfaces as have other elements. Thus, the second pair of interacting surfaces (15, 16, 17, 18, 25, 26, 27, 28) in lines 21-24 constitute new matter. Examiner suggests amending to clarify.
As to claim(s) 21 and 22, “at least three separate pairs of interacting surfaces” in lines 2-3 and lines 2-3 in addition to the surfaces of claim 13 lines 5, 6, 14, 16, 20, and 21-22. That is, as claimed there are the second and third tool segments having the first surfaces, the first and second tool segments having the second surfaces, the a first pair of interacting surfaces, and a second pair of interacting surfaces, adds to 8 surfaces and at least three separate pairs of interacting surfaces makes the total number of surfaces claimed 14. Fourteen surfaces to not appear to be disclosed, i.e. a total of 7 surfaces for the second tool segment. Instead Fig. 2 shows that the second tool segment comprises surfaces 25, 26, 27, and 28, i.e. a total of 4 surfaces. Thus, “at least three separate pairs of interacting surfaces” in claim 21 lines 2-3 and claim 22 lines 2-3 in addition to the surfaces of claim 13 lines 5, 6, 14, 16, 20, and 21-22 constitutes new matter. Examiner suggests amending to clarify.
As to claim(s) 29 and 30, “an interacting pair of surfaces” in lines 2-3 and lines 2-3 in addition to the surfaces of claim 13 lines 5, 6, 14, 16, 20, and 21-22 appears to be new matter. That is, the tool having the first surfaces, the second surfaces, the a first pair of interacting surfaces, a second pair of interacting surfaces, and an interacting pair of surfaces at a height of the intersection of the longitudinal axis does not appear to be disclosed, i.e. a first pair of interacting surfaces for transmitting torque and an interacting pair of surfaces at a height of the intersection of the longitudinal axis shown in Fig. 2 to be the torque transferring surfaces 18, 28. Further, Applicant’s provided claim mapping maps the same surfaces to multiple claim limitations that are each claimed. Thus, “an interacting pair of surfaces” in claim 23 lines 2-3 and claim 24 lines 2-3 in addition to the surfaces of claim 13 lines 5, 6, 14, 16, 20, and 21-22 constitutes new matter. Examiner suggests amending to clarify.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 13-18, 21-31, and 33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 13 is/are unclear with regards to the third tool segment (30) having a surface (15) that is part of the first tool segment (10) in lines 3-5 and line 16 as Figs. 1-3 show that surface 15 is part of segment 30 and not segment 10. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 13 recites/recite the limitation "the first tool,” in line 16.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “interacting with the first surface of the first tool segment,”.
Claim(s) 13 is/are unclear with regards to a second pair of interacting surfaces (15/25 or 16/26) in lines 21-24 that are in addition to the first surface (15) of the third tool segment (30) of claim 13 line 5, the first surface (25) of the insertion section (24) of claim 13 line 14, the second surface of the first elongated tool segment of claim 13 line 6, and the second surface of the insertion section of claim 13 line 17. That is, as the claim is written the a second pair of interacting surfaces as in addition to the first surface, the second surface, the first surface, and the at least one second surface, which does not appear to be supported. For the shown surfaces in Figs. 1-3 there does not appear to be a BRI of the claimed surfaces that is disclosed. Further, the element numbers provided within the claim repeat, i.e. Applicant has provided that element 15 corresponds to a first surface as well as a second pair of interacting surfaces, element 16 corresponds to a second surface as well as a second pair of interacting surfaces. In other words, surface 25 has been claimed as being multiple surfaces as have other elements. Examiner is interpreting this as referring to the same surfaces and suggests amending to clarify.
Claim(s) 13 recites/recite the limitation "the ability” in line 23.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “while maintaining [[the]]an ability of the first pair of interacting surfaces to transmit torque.”.
Claim(s) 17 and 18 is/are unclear with regards to the cross-sections of the surfaces of at least one pair of the surfaces in lines 1-3 that are in addition to the first surface (15) of the third tool segment (30) of claim 13 line 5, the first surface (25) of the insertion section (24) of claim 13 line 14, the second surface of the first elongated tool segment of claim 13 line 6, and the second surface of the insertion section of claim 13 line 17 and to which surface such is intended to refer. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 21 and 22 is/are unclear with regards to “at least three separate pairs of interacting surfaces” in line 2 and line 2 that are in addition to the first surface (15) of the third tool segment (30) of claim 13 line 5, the first surface (25) of the insertion section (24) of claim 13 line 14, the second surface of the first elongated tool segment of claim 13 line 6, and the second surface of the insertion section of claim 13 line 17 and where such are shown or disclosed in addition to those of claim 13 lines 5-7 and 11-21 or how such can be construed to be in reference to those of clam 13 and if such are intended to be in reference to those of claim 13, how claims 21 and 22 lines 1-3 are considered further limiting. This is particularly unclear as the claim is written that these pairs are in addition to those of claim 13, but the same element numbers are provided. Examiner is interpreting this as referring to those of claim 13, and suggests amending to clarify.
Claim(s) 29 and 30 is/are unclear with regards to “an interacting pair of surfaces” in line 1 and line 1 in addition to the surfaces of claim 13 lines 5, 6, 14, 16, 20, and 21-22 and where such are shown or disclosed in addition to those of claim 13 lines 5-7 and 11-21 or how such can be construed to be in reference to those of clam 13 and if such are intended to be in reference to those of claim 13, how claims 29 and 30 lines 1-5 are considered further limiting. This is particularly unclear as the claim is written that these pairs are in addition to those of claim 13, but the same element numbers are provided. Examiner is interpreting this as referring to those of claim 13, and suggests amending to clarify.
Claim(s) 31 is/are unclear with regards to first tool segment in line 1 comprising a surface of a third tool segment in line 6 and the scope of claim 31 and the lack of distinction between the preamble and the body of the claim. Examiner is interpreting this as referring to a tool with a first and third segment and suggests amending to clarify.
Claim(s) 31 recites/recite the limitation "the further tool segment" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the second tool segment”.
Claim(s) 14, 15, 23-28, and 33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13-18 and 21-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grove (US 1,677,337).
The claimed phrase “form” or “formed” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claim 13, Grove discloses a tool (Figs. 3, 4, and 6) capable of use for producing a recess in bone tissue for an implant (page 1 lines 1-5, page 2 lines 28-29), said tool comprising: a first elongated tool segment (3, 37, 6, Figs. 3 and 6) with a first longitudinal axis (vertical as shown in Fig. 3) and a receiving area (hollow portion of 3 shown holding 14’, 37, 8, 7, and a portion of 6 in Fig. 3), said receiving area having, about the first longitudinal axis, a first surface (see illustrations of Fig. 6, i.e. upper surfaces of 14’ as shown in Figs. 3 and 6, Figs. 3 and 6) of a third tool segment (14’, 23’, see illustrations of Fig. 6) said first surface facing outwards relative to the first longitudinal axis (Figs. 3 and 6) and a second surface (inner surfaces of 3 and 37, Fig. 3) facing inwards relative to the first longitudinal axis (Fig. 3), a second elongated tool segment (5, 7, 8, Figs. 3 and 6) with a second longitudinal axis (along the longest dimension of 7 as shown in Fig. 3, see illustration of Fig. 3) and an insertion section (8) that can be inserted into the receiving area of the first tool segment (Fig. 3) and that is capable of being received radially offset to the first longitudinal axis (Fig. 3) between the second surface that faces inward relative to the first longitudinal axis and the first surface that faces outwards relative to the first longitudinal axis (Fig. 3), said insertion section having, about the second longitudinal axis, a first surface (lower surfaces of 8 as shown in Figs. 3 and 6 that interengage with the first surfaces of the third tool segment of the first tool segment, see illustration of Fig. 6, Figs. 3 and 6) facing outwards relative to the second longitudinal axis (Figs. 3 and 6) and interacting with the first surface of the first tool segment (Figs. 3 and 6, page 4 lines 33-39), and at least one second surface of the insertion section (radially outward facing surfaces of each of portions 9 of the insertion portion, see illustration of Fig. 6) interacting with the second surface of the first tool segment (Figs. 3 and 6, page 4 lines 33-39), wherein the first longitudinal axis and the second longitudinal axis intersect (Figs. 3 and 6), a first pair of interacting surfaces (leading side surfaces of portions 9 of the insertion portion and lower facing surfaces third tool segment, i.e. see illustration of partial Fig. 6, Fig. 6) is engaged with one another for transmitting torque (Figs. 3 and 6, page 4 lines 33-39), and a second pair of interacting surfaces (trailing side surfaces of portions 9 of the insertion portion and lower facing surfaces third tool segment, i.e. see illustration of partial Fig. 6, Fig. 6) allows a slidable relative movement therebetween (Figs. 3 and 6, page 2 lines 121-124, page 4 lines 33-39) while maintaining an ability of the first pair of interacting surfaces to transmit torque (Figs. 3 and 6).
As to claim 14, Grove discloses that the first surface of the third tool segment is formed by a projection (enlarged portion of 14’ as shown in Figs. 3 and 6) in the receiving area (Fig. 3), said projection preferably being conical or cylindrical (Figs. 3 and 6, page 4 lines 33-39). 
As to claims 15 and 16, Grove discloses that the first pair of interacting surfaces capable of use for the transmission of torque is engaged with a form-fit (Figs. 3 and 6, page 4 lines 33-39).
As to claims 17 and 18, Grove discloses that at least the cross-sections of the surfaces of at least one pair of the surfaces perpendicular to the respective longitudinal axis have a substantially circular circumference (Fig. 6).
As to claims 21 and 22, Grove discloses that the first tool segment and the second tool segment comprise at least three separate pairs of interacting surfaces (Figs. 3 and 6), wherein the second pair of interacting surfaces permits a relative movement therebetween (Fig. 3), a third pair of interacting surfaces supports the insertion section in the receiving area (Figs. 3 and 6), and the torque can be transmitted between the first and the second tool segments by the first pair of functional surfaces (Figs. 3 and 6).
As to claims 23 and 24, Grove discloses that the first surface of the third tool segment is exchangeable (by unthreading 37 from 3, Figs. 3 and 6, page 4 lines 49-52). 
As to claims 25 and 26, Grove discloses that at least one of the tool segments comprises at least one cutting element (5) on an outward facing circumferential surface (Fig. 3, page 3 lines 110-125). 
As to claims 27 and 28, Grove discloses that the receiving area of the first tool segment comprises a holding surface (surface of bushing 6) which is formed by a cross- sectional extension within the receiving area (Fig. 3) and on which a corresponding cross-sectional extension of the insertion section is supported in the inserted state such that the second tool segment is held in the first tool segment (Fig. 3, page 2 lines 121-127). 
As to claims 29 and 30, Grove discloses an interacting pair of surfaces is arranged at a height of the intersection of the first longitudinal axis and the second longitudinal axis (Fig. 3), said pair comprising a surface of the insertion section that faces outwards relative to the second longitudinal axis (Fig. 3) and a surface of the receiving area that faces inwards relative to the first longitudinal axis(Fig. 3), and the interacting pair of surfaces is preferably suitable for transmitting torque (Figs. 3 and 6, page 4 lines 33-39).


    PNG
    media_image1.png
    1123
    1160
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    867
    1172
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    943
    1227
    media_image3.png
    Greyscale


As to claim 31, Grove discloses a first tool segment (3, 37, 6, Figs. 3 and 6) comprising a longitudinal axis (vertical as shown in Fig. 3), about which a receiving area (hollow portion of 3 shown holding 14’, 37, 8, 7, and a portion of 6 in Fig. 3) capable of use for insertion of a second tool segment (5, 7, 8, Figs. 3 and 6) is formed (Fig. 3), said receiving area comprising an opening (Fig. 3), a surface (inner surface of 3, Fig. 3) facing inwards relative to the longitudinal axis (Fig. 3), and an end face (upper face of 14’ as shown in Figs. 3 and 6, Figs. 3 and 6) formed at least in sections by a surface (upper surface of 14’ as shown in Figs. 3 and 6, Figs. 3 and 6) of a third tool segment (14’, 23’, see illustrations of Fig. 6) said surface facing outwards relative to the longitudinal axis (Figs. 3 and 6), wherein one of the surfaces is provided capable of use for the transmission of torque to the second tool segment (Figs. 3 and 6, page 4 lines 33-39) and at least one other surface is capable of allowing a slideable relative movement to the second tool segment (Figs. 3 and 6, page 2 lines 121-124, page 4 lines 33-39) while maintaining an ability of the one surface to transmit torque (Figs. 3 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove.
As to claim 33, Grove discloses the invention of claim 13 but is silent to the first elongated tool segment (10) and the third tool segment (30) are configured as one piece.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that first tool segment 37 and third tool segment 14’ are capable of being one piece, since forming in one piece an article which has formerly been constructed as an integral structure involves only routine skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775